Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Combined (Ferrell US PG Pub No. 2009/0145406) and Ferrell (2) (US Patent No. 9,376,977) teaches 
A throttle body assembly, comprising: 
a throttle body having an upper inlet and a lower outlet configured to mount to an internal combustion engine; 
four bores each extending through said throttle body, wherein each of said four bores comprises said upper inlet and said lower outlet of said throttle body assembly; 
a first fuel component cover located on a first side of said throttle body and associated with a first and second bores of said four bores 
a second fuel component cover located on a second opposite side of said throttle body and associated with a third and fourth bores of said four bores; 
a first fuel injector disposed at least partially within said throttle body corresponding to each of said four bores, wherein said first fuel injector extends horizontally into said throttle body; 
at least one connecting fuel passage extending from a fuel inlet passage, comprising a cross-channel passageway 
said first fuel injector receiving fuel from said first fuel component cover or said second fuel component cover and directing fuel into a fuel distribution ring corresponding to each of four bores, each said fuel distribution ring having a plurality of fuel apertures directing fuel into one corresponding bore of said four bores of said throttle body; and, 

However the prior art of record fails to show or adequately teach 
a vertical passageway at least partially disposed within each of said first fuel component cover and said second fuel component cover, wherein said vertical passageway is in fluid communication with said first fuel injector in fluid communication with each bore of said four bores corresponding to said first fuel component cover and said second fuel component cover; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GEORGE C JIN/Primary Examiner, Art Unit 3747